DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims of the instant application rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 10,251,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the respective claims of U.S. Patent No. 10,251,397 as outlined below:
Claim 31 is anticipated by claim 1 of ‘397.
Claim 33 is anticipated by claim 6 of ‘397.
Claim 34 is anticipated by claim 7 of ‘397.
Claim 35 is anticipated by claim 8 of ‘397.
Claim 36 is anticipated by claim 10 of ‘397.
Claim 37 is anticipated by claim 12 of ‘397.
Claim 38 is anticipated by claim 9 of ‘397.
Claim 40 is anticipated by claim 17 of ‘397.
Claim 42 is anticipated by claim 22 of ‘397.
Claim 43 is anticipated by claim 23 of ‘397.
Claim 44 is anticipated by claim 24 of ‘397.
Claim 45 is anticipated by claim 26 of ‘397.
Claim 46 is anticipated by claim 27 of ‘397.
Claim 47 is anticipated by claim 25 of ‘397.
Claim 48 is anticipated by claim 30 of ‘397.
Allowable Subject Matter
Claims 32, 39, 41, and 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31, 33-38, 40, and 42-48 are allowable over the prior art, notwithstanding the non-statutory double patenting rejections identified hereinabove. 
Specifically, with regard to claim 31 (claims 40 and 50 being substantively similar), O’Bryan et al. (US 2015/0305333 A1) discloses a method of enhancing growth of a plant propagative material relative to a control plant propagative material (abstract), comprising: 
a) applying a flowable bentonite slurry (para. [0031]; para. [0024], regarding solid diluents include, for example, clays such as bentonite) into a hole formed in a plant growth medium (para. [0050]); 
b) introducing a plant propagative material into the hole formed in the plant growth medium containing the bentonite slurry (see again para. [0050]) 
(c) allowing the plant propagative material to grow (see, e.g., para. [0086]), wherein the bentonite slurry retains a higher moisture content than wetted soil alone (para. [0031]) such that 
growth of the plant propagative material is measurably enhanced relative to a control plant propagative material planted in growth medium alone that is not treated with the bentonite slurry (para. [0086]).
Furthermore, Hoover (US 4,069,034 A) teaches the bentonite slurry comprising from about 1% to about 50% w/w of bentonite and at least about 50% w/w of water (col. 6, lines 33-34, regarding an aqueous slurry containing 550 grams of water and 40 of grams of Wyoming bentonite as indicated in Table 1).
However, the prior art does not appear to teach the combined limitations of the claimed invention, specifically, the flowable bentonite slurry being supersaturated, wherein the supersaturated bentonite slurry contains more than the amount of water required for complete saturation of the bentonite as determined by the Swell Index, and the bentonite is completely saturated with the water.
Response to Arguments
Applicant’s arguments (Remarks, pp. 7-8), filed on April 26, 2021, with respect to the rejection of claims 35, 38, 44, and 47 under §112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections have been withdrawn. Specifically, Examiner is interpreting the combined limitations of the claimed 
Applicant’s arguments (Remarks, pp. 8-13) and accompanying affidavit with respect to the rejection of claims 31-37, 39-46, and 48-50 under §103 over O’Bryan in view of Hoover and Sekutowski have been fully considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn. The rejections of claims 38 and 47 under §103 in further Stinson have likewise been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647